Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 43-68, 71 and 72 in the reply filed on February 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-68, 71 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites:
“wherein a computed correction is processed on both said first and second raw images, on at least part of patient scanned height, for at least overweight or obese patients, so as to reduce, between first and second corrected images, cross- scattering existing between said first and second raw images.”
It is unclear how a correction is processed “on” raw images, processed “on at least part of patient scanned height,” and processed on “for at least overweight or obese patients.” It is unclear what is being processed, for example, it is unclear if the raw image data is being processed and corrected to adjust for a patient’s height as well as if the patient is obese or if each of the raw data, patient’s height and whether the patient is obese is corrected. 
Further claim 43 recites “a step (32, 33, 34, 53, 121) of making a patient specific modeling, using as patient specific data therefore at least both first and second raw images.” It is unclear what data is being used to make the patient specific modelling.  
Claim 44 is also rejected for similar reasons.
The balance of claims are rejected for being dependent upon already rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43, 44, 59, 60, 61, 63, 64, 66, 67, 68, 71 and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Strategies for scatter correction in dual source CT” by Petersilka et al, published October 28, 2010 (Petersilka).
Regarding claim 43, Petersilka discloses a method of radiography of an organ of a patient (see figures 20, 21 and 22 disclose an image of a shoulder, thorax and liver), comprising: 
a first vertical scanning of said organ by a first radiation source and a first detector cooperating to make a first two dimensional raw image of said organ (See figure 4, first raw image is produced using Tube A, which is a first radiation source and detector A which is the first detector, to produce  raw images, see figure 20 a), 
a second vertical scanning of said organ by a second radiation source (2, 202) and a second detector (4, 204) cooperating to make a second two dimensional raw image of said organ (See figure 4, second raw image is produced using Tube B, which is a first radiation source and detector B which is the second detector, to produce raw images, see figure 20 a), 
said first vertical scanning and said second vertical scanning being performed synchronously (see page 5972, first column, third full paragraph, the images are taken simultaneously, as the tubes are operated simultaneously) 
said first and second raw images viewing said organ of said patient according to different angles of incidence (see figure 4, the images are taken perpendicular to each other and thus at different angles of incidence), 
wherein a computed correction is processed on both said first and second raw images, on at least part of patient scanned height, for at least overweight or obese patients, so as to reduce, between first and second corrected images, cross- scattering existing between said first and second raw images (See page 5976, section II.C. discloses correcting for cross scatter between images and takes in to account the patient size), and 
wherein said computed correction processing on both said first and second raw images comprises:  4Docket No. 0600-1798 
a step of making a patient specific modeling, using as patient specific data therefore at least both first and second raw images (see page 5976, section IIC discloses determining a model based cross scatter estimation based on measured signals), 
a step of determining a patient specific representation of radiation scattering by said patient specific modeling (see page 5976, section IIC discloses determining a model based cross scatter estimation based on measured signals),  
a step of processing said patient specific radiation scattering representation on both said first and second raw images so as to get said first and second corrected images (see page 5976, section IIC discloses determining a model based cross scatter estimation based on measured signals that is applied to the images, see figure 20, figures b and c which show model based cross scatter correction).  
Regarding claim 44, Petersilka discloses the method of radiography of an organ of a patient according to claim 43, wherein said computed correction is processed on both said first and second raw images, on at least part of patient scanned height, for at least overweight or obese patients, so as to also reduce, both in said first and second corrected images, respectively self-scattering existing in both said first and second raw images (See page 5976, section II.C. discloses correcting for cross scatter between images and takes in to account the patient size).  
Regarding claim 59, Petersilka discloses the method of radiography of an organ of a patient according to claim 43, wherein X-ray spectrum of first and second  radiation sources, used for determining said patient specific representation of radiation scattering, has an energy comprised between 50keV and 70keV, and advantageously first and second radiation sources are monochromatic sources (see page 5975 IIB3 discloses a tube voltage of 80, 100, 120 and 140 kV which produces x-rays in the claimed range and are of the same energy, see page 5972, second full paragraph discloses x-ray tubes are operated at the same kV setting).  
Regarding claim 60, Petersilka discloses the method of radiography according to claim 43, wherein said method of radiography is performed with an overweight patient or with an obese patient (See page 5972, second full paragraph discloses imaging an obese pateint).  
Regarding claim 61, Petersilka discloses the method of radiography according to claim 43, wherein a collimation tunnel is located upstream each detector so as to further reduce cross-scattering on said first and second corrected images (see page 5943, section IIB1 discloses using a collimated before reaching the detector to reduce scatter).  
Regarding claim 63, Petersilka discloses the method of radiography of an organ of a patient according to claim 43, wherein said detectors are multi-energy counting detectors (Figure 4, elements Detector (A) and Detector (B)).  
Regarding claim 64, Petersilka discloses the method of radiography of an organ of a patient according to claim 43, wherein said detectors are mono-energy counting detectors  (Figure 4, elements Detector (A) and Detector (B)).    
Regarding claim 66, Petersilka discloses the method of radiography of an organ of a patient according to claim 43, wherein said determining step uses a predetermined database of matrices respectively representing radiation scattering by a patient generic modeling 15Docket No. 0600-1798 which matrices are based on Monte-Carlo simulations of X-ray scattering (see page 5973, discloses monte carlo simulation of the detected radiation).  
Regarding claim 67, Petersilka discloses the method of radiography of an organ of a patient according to claim 66, wherein said Monte-Carlo simulations of X- ray scattering have been performed with an X-ray spectrum of first and second  radiation sources having an energy comprised between 50keV and 70keV , and advantageously first and second radiation sources are monochromatic sources (see page 5975 IIB3 discloses a tube voltage of 80, 100, 120 and 140 kV which produces x-rays in the claimed range and are of the same energy, see page 5972, second full paragraph discloses x-ray tubes are operated at the same kV setting).  .  
Regarding claim 68, Petersilka discloses the method of radiography of an organ of a patient according to claim 43, wherein said first and second raw images view said organ of said patient according to two directions orthogonal to each other (see figure 1 discloses that the measurements are offset by 90 degrees or orthogonal).
Regarding claim 71, Petersilka discloses the method of radiography of an organ of a patient according to claim 43, wherein there is a vertical gap between on the one hand said first source and detector and on the other hand said second source and detector, such that said first vertical scanning and said second vertical scanning are performed synchronously but with a time shift in between, so as to further reduce cross-scattering between said first and second raw images (see figure 4, there is a gap between the first source (A)/detector(A) and the second source (B)/detector (B) and the scanning is done at the same time but with a time delay, see page 5976, first paragraph, scan 1, scan 2 and scan 3).
Regarding claim 72, Petersilka discloses the radiography apparatus adapted to implement a method of radiography of an organ of a patient according to claim 43, or implementing a method of radiography of an organ of a patient according to claim 43 (see abstract method of imaging a patient, see also figures 20-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersilka in view of US2010/0034353 (Kravis).
Regarding claim 62, Petersilka discloses the method of radiography according to claim 43, but does not disclose before said step of making a patient specific modeling from both first and second raw images, a step of denoising  said first and second raw images, so as to 14Docket No. 0600-1798 further reduce excessive noise created by cross-scattering and/or by self-scattering on said first and second corrected images, wherein said denoising step is a bilateral filtering of said first and second raw images.  
Kravis discloses a conventional radiography method including the step of denoising the raw images to reduce excessive noise created by cross scattering or by self scattering on said first and second corrected images, wherein denoising step is a bilateral filter of said first and second raw images (see paragraphs [0108] and [0109]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Petersilka with the conventional denoising/bilateral filtering of raw data disclosed by Kravis, in order to reduce image degradation (see paragraph [0108]).
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersilka in view of US 2017/0033148 (Liu).
Regarding claim 65, Petersilka discloses the limitations set forth in claim 43 but does not disclose wherein said detectors have more than 3000 pixels per line, and/or wherein said detectors have between 1 and 100 lines, and/or wherein said detectors have a pixel dimension comprised between 50µm and 200µm.  
Conventional CT detectors have pixel dimensions from a range from 50-200 µm (see paragraph [0028]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention the invention as disclosed by Petersilka with the invention as disclosed by Liu, as in order increase detection resolution. 
Allowable Subject Matter
Claims 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57 and 58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 45, none of the prior art of record specifies or makes obvious a method of radiography of an organ of a patient, wherein the method comprises, before said computed correction processing, a screening including: 
a second step of screening: 
for said elected patient, for each of first and second raw images, by determining the location and the extent of scanned patient height to which said computed correction processing should be applied because ratio of cross-scattered and detected radiation over total detected radiation should exceed a predetermined threshold, based on at least a second patient parameter representative of patient corpulence as a function of scanned patient height, 
for said discarded patient, keeping unchanged said first and second raw images without applying said computed correction processing on them, 
wherein the method then applies, for said elected patient only, but not for said discarded patient, for each of first and second raw images, only on said determined scanned patient height, said computed correction processing on each of first and second raw images so as to get a first portion of said first and second corrected images, while keeping unchanged said first and second raw images elsewhere on scanned patient height so as to get a second portion 6Docket No. 0600-1798 of said first and second corrected images equal to corresponding part of said first and second raw images, and wherein the method combines, for said elected patient only, but not for said discarded patient, said first and second portions so as to get complete said first and second corrected images, in combination with the other claimed steps.  
Regarding claim 47, none of the prior art of record discloses or makes obvious a method of radiography of an organ of a patient, comprising, 
before said computed correction processing, dividing each of first and second raw images into a set of raw sub-images along scanned patient height to be corrected, 7Docket No. 0600-1798and further comprising, for each raw sub-image of said raw image, processing said computed correction on said raw sub-image including:
a step of making an under-sampled patient specific modeling, as compared to sample rate of said raw sub-image, 
a step of determining an under-sampled patient specific representation of radiation scattering by said under- sampled patient specific modeling, 
a supplementary step of over sampling said determined under-sampled patient specific radiation scattering representation so as to get same sample rate as raw image, 
a step of processing said over sampled patient specific radiation scattering representation on said raw sub- image so as to get a corrected sub-image, and further comprising, after processing said computed correction on all raw sub-images of said raw image, recombining said all corrected sub-images so as to get corrected image, in combination with the other claimed steps.  
Regarding claim 50, none of the prior art of record specifies or makes obvious a method of radiography of an organ of a patient, further comprising, before said computed correction processing, dividing each of first and second raw images into a set of raw sub-images along scanned patient height to be corrected, 
and further comprising, for each raw sub-image of said raw image, processing said computed correction on said raw sub-image: 
a step of making a patient specific modeling, with same sample rate as sample rate of said raw sub-image, 9Docket No. 0600-1798 
a step of determining a patient specific representation of radiation scattering by said patient specific modeling, with same sample rate as sample rate of said raw sub- image, 
a step of processing said patient specific radiation scattering representation on said raw sub-image so as to get a corrected sub-image, and further comprising, after processing said computed correction on all raw sub-images of said raw image, recombining (58) said all corrected sub-images so as to get corrected image, in combination with the other claimed steps.  
Regarding claim 55, none of the prior art of record specifies or makes obvious a method of radiography of an organ of a patient, further comprising: 
a step of making an under-sampled patient specific modeling, as compared to sample rate of said raw image, 
a step of determining an under-sampled patient specific representation of radiation scattering by said under- sampled patient specific modeling, 
a supplementary step of over sampling said determined under-sampled patient specific radiation scattering representation so as to get same sample rate as said raw image, 
a step of processing said over sampled patient specific radiation scattering representation on said raw image so as to get a corrected image, in combination with the other claimed steps.  
The balance of claims are allowable for the above stated reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896